DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1, 6-17, 34 and 37-42 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6-17, 34 and 37-42 are allowable because Nakao et al (Pub. No.: US 2020/0127738), Jurik et al (US Patent No. 8,496,354 cited by applicant), and Wilcken et al (Pub. No.: US 2006/0076473 cited by applicant), takes alone or in combination, fails to teach at least two lens arrays positioned in a face-to-face configuration; and an actuator operative, according to a received control signal, to move one of the lens arrays relative to the other; and a Fresnel lens, whereby the motion is operative to redirect electromagnetic radiation passing successively through the lens arrays and the Fresnel lens. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636